

Exhibit 10.1


March 13, 2011                                      
 
VIA E-MAIL AND FEDERAL EXPRESS


To the Persons listed on Schedule I hereto, Schedule II hereto
and GKK Stars Junior Mezz 2 LLC
c/o Gramercy Capital Corp.
420 Lexington Avenue, 19th Floor
New York, New York 10170
Attention:
Robert R. Foley, Chief Operating Officer and
 
Timothy J. O'Connor, President



Re:  Omnibus Extension of Loan Agreements
 
Ladies and Gentlemen:
 
Reference is hereby made to (i) that certain Loan Agreement, dated as of April
1, 2008 (as amended by that certain Amendment to Loan Agreement, dated as of
August 22, 2008, and as further amended by that certain Second Amendment to Loan
Agreement (the “Second Amendment”), dated as of March 9, 2010, the “Mortgage
Loan Agreement”), by and among the parties identified as “Mortgage Borrower” on
Schedule I hereto (collectively, the “Mortgage Borrower”) and Goldman Sachs
Commercial Mortgage Capital, L.P. (as predecessor-in-interest to Goldman Sachs,
“Goldman”), Citicorp North America, Inc. (“Citi”), and SL Green Realty Corp.
(“SL Green,” and collectively with Goldman and Citi, the “Mortgage Lender”), and
(ii) that certain Amended and Restated Senior Mezzanine Loan Agreement,
effective as of August 22, 2008, as amended by that certain Amendment to Amended
and Restated Loan Agreement (the “Senior Mezz Amendment”), dated as of March 9,
2010 (the “Senior Mezzanine Loan Agreement”), by and between KBS Debt Holdings,
LLC (“Senior Mezzanine Lender”), as successor-in-interest to Goldman and Citi,
and the parties identified as “Senior Mezzanine Borrower” on Schedule II hereto
(collectively, the “Senior Mezzanine Borrower”), a 56.25% participation in which
was acquired by KBS GKK Participation Holdings I, LLC (“KBS Participation
Holdings I”) and then sold to Goldman pursuant to that certain Master Repurchase
Agreement, dated as of August 22, 2008, between KBS Participation Holdings I and
Goldman and a 43.75% participation in which was acquired by KBS GKK
Participation Holdings II, LLC (“KBS Participation Holdings II”, and
collectively with KBS Participation Holdings I, “KBS”) and then sold to Citi
pursuant to that certain Master Repurchase Agreement, dated as of August 22,
2008, between KBS Participation Holdings II and Citi and (iii) that certain
Junior Mezzanine Loan Agreement, dated as of August 22, 2008, as amended by that
certain Amendment to Junior Mezzanine Loan Agreement (the “Junior Mezz
Amendment”), dated as of March 9, 2010 (the “Junior Mezzanine Loan Agreement”),
by and between Goldman, Citi and SL Green (collectively, the “Junior Mezzanine
Lender” and collectively with Mortgage Lender and Senior Mezzanine Lender, the
“Lender”) and GKK Stars Junior Mezz 2 LLC (the “Junior Mezzanine Borrower”, and
collectively with the Mortgage Borrower and Senior Mezzanine Borrower, the
“Borrower”).  Capitalized terms not defined herein shall have the meanings set
forth in the Mortgage Loan Agreement.  References in this Extension Agreement to
the “Loans,” the “Loan Agreements,” or the “Loan Documents” shall be deemed to
collectively refer to the Loan, the Mezzanine Loan and the Junior Mezzanine
Loan; the Loan Documents, the Mezzanine Loan Documents and the Junior Mezzanine
Loan Documents; and the Mortgage Loan Agreement, the Senior Mezzanine Loan
Agreement and the Junior Mezzanine Loan Agreement, as applicable.

 
 

--------------------------------------------------------------------------------

 
 
Pursuant to Paragraph 1 of that certain Extension Agreement, dated as of March
11, 2011, by and between Borrower, Guarantor, Whole Loan Guarantor, Lender, and
KBS, the scheduled maturity date of the Loans (the “Maturity Date”) will occur
on March 13, 2011.  Borrower has requested that Lenders enter into this
agreement to extend the Maturity Date (“Extension Agreement”) until 11:59 PM on
April 15, 2011 (eastern standard time) (the period from March 13, 2011 until
11:59 PM on April 15, 2011 (eastern standard time) referred to herein as the
“Extension Period”).  Lenders have agreed to the same, under terms and
conditions set forth in this Extension Agreement.
 
 
1.
As a condition precedent to the effectiveness of this Extension Agreement:

 
 
a.
No later than 5:00 PM (eastern standard time) on March 14, 2011, Gramercy
Capital Corp. ("Guarantor") shall pay to an account designated by Citi and
Goldman the sum of $3,500,000 (“Extension Fee”).  No later than 5:00 PM (eastern
standard time) on March 14, 2011, Guarantor shall send a Fed Reference Number
evidencing such payment via E-Mail to [Intentionally Omitted], [Intentionally
Omitted], and [Intentionally Omitted].  The Extension Fee will be
non-refundable, and shall be applied first towards amounts, if any, that may be
due and payable now or in the future by Guarantor to Lender (it being understood
that Guarantor is not conceding that such an obligation exists) and the balance
of the Extension Fee shall be applied to costs and expenses which Borrower is
otherwise responsible for and which are required to be paid by Borrower or
Guarantor to, or at the direction of, the Lender. For the avoidance of doubt,
this Extension Agreement shall become effective as of 12:00 AM (eastern standard
time) on March 14, 2011; provided, however, that Guarantor’s failure to pay the
Extension Fee and provide evidence of the same as described above prior to 5:00
PM (eastern standard time) on March 14, 2011 shall result in the immediate
termination of this Extension Agreement.

 
 
b.
No later than 5:00 PM (eastern standard time) on March 17, 2011, Borrower shall
provide Lender with a list of all parties (“Existing CA Parties”) with whom it
has executed the confidentiality agreements described under the heading
“Potential Transaction Detail” in Exhibit A hereto.  Thereafter, upon reasonable
request from Lender, Borrower shall provide Lender with a list of all parties
with whom it has executed confidentiality agreements regarding Borrower and/or
any property held by Borrower in the previous 18 months.

 
 
2.
The purpose of this Extension Agreement is to (a) consider proposals towards a
long-term extension of the Loan, and (b) explore an orderly transition of
Borrower’s assets to the Lender; provided that no party shall have any
obligation to transact in the manners described above or approve or enter into
any agreement described in clause (a) or (b) above unless it approves such
transaction and/or documentation in its sole and absolute discretion.


 
2

--------------------------------------------------------------------------------

 
 
 
3.
The first sentence of Section 1.3(a) of each of the Mortgage Loan Agreement, the
Senior Mezzanine Loan Agreement and the Junior Mezzanine Loan Agreement shall be
deleted in their entirety and replaced with the following:

 
 
"On each Payment Date, Borrower shall pay interest on the Principal Indebtedness
for the Interest Accrual Period in which such Payment Date falls at a rate per
annum equal to the greater of:

 
 
(i)
the sum of LIBOR, determined as of the Interest Determination Date immediately
preceding such Interest Accrual Period, plus the Spread; or

 
 
(ii)
1% per annum in excess of the Prime Rate from time to time.

 
 
4.
As of March 12, 2011 and for all times thereafter, the Spread under the Mortgage
Loan shall mean 5.99%, the Spread under the Senior Mezzanine Loan shall mean
9.2%, and the Spread under the Junior Mezzanine Loan shall mean 10%.

 
 
5.
The definition of "Default Rate" shall be deleted in its entirety.

 
 
6.
During the Extension Period, Borrower shall cooperate with Lender's effort to
conduct asset-level due diligence with respect to Borrower and its
subsidiaries.  Borrower's cooperation shall include, but not be limited to,
delivery of the items set forth on Exhibit A hereto to Lender.  The list set
forth on Exhibit A shall be representative, but not exhaustive, of the
asset-level diligence and Borrower shall provide such other asset-level
diligence items, to the extent the same exist, during the Extension Period as
may be reasonably requested by Lender.

 
 
7.
(a) Borrower acknowledges that pursuant to the Mortgage Loan Agreement, the
Senior Mezzanine Loan Agreement or the Junior Mezzanine Loan Agreement, Lender
may share any information it receives regarding the Borrower, its Affiliates
and/or any property held by Borrower and/or its Affiliates with any third party.

 
(b) Notwithstanding the foregoing clause (a), Lender shall only provide
information it receives pursuant to Paragraph 6 that is not otherwise delivered
to Lender pursuant to the regular reporting requirements under the Loan
Agreements to third parties subject to (i) such third parties (collectively,
"Lender CA Parties") entering into confidentiality agreements with Lender or its
agents that contain the same or substantially similar key provisions as
contained on the form attached as Exhibit B hereto, (ii) Lender or its agents
informing Borrower and Guarantor of the existence of, and the parties to, the
confidentiality agreements within three (3) business days following execution of
the same, and (iii) Lender maintaining compliance with all applicable securities
laws (and related regulations), consistent with the provisions of the
confidentiality agreement form attached as Exhibit B hereto. Any restrictions
contained in electronic data rooms which pertain to the sharing of information
shall be superseded by the confidentiality agreements entered into pursuant to
this Paragraph 7, and shall not be applicable to Lender or any Lender CA Party
that signs a confidentiality agreement pursuant to this Paragraph 7. Borrower
and Guarantor shall be third party beneficiaries of any confidentiality
agreement entered into in connection with this Paragraph 7. The requirement to
enter into confidentiality agreements pursuant to this Paragraph 7 shall
terminate upon the earlier to occur of (A) the first anniversary of the end of
the Extension Period, and (B) Lender’s completion of foreclosure proceedings
against the assets that such confidential information pertains to. For the
avoidance of doubt, Lender’s affiliates and counsel shall not be deemed to be
third parties.

 
3

--------------------------------------------------------------------------------

 
 
 
8.
Borrower and Guarantor may share information regarding the Borrower, its
Affiliates and/or any property held by Borrower and/or its Affiliates with any
third party, subject to (i) such third parties (collectively, "Company CA
Parties") entering into confidentiality agreements with Borrower and Guarantor
or their agents that contain the same or substantially similar key provisions as
contained on the form attached as Exhibit B hereto, (ii) Borrower and Guarantor
or its agents informing Lender of the existence of, and the parties to, the
confidentiality agreements within three (3) business days following execution of
the same, and (iii) Borrower and Guarantor maintaining compliance with all
applicable securities laws (and related regulations), consistent with the
provisions of the confidentiality agreement form attached as Exhibit B hereto.
Any restrictions contained in electronic data rooms which pertain to the sharing
of information shall be superseded by the confidentiality agreements entered
into pursuant to this Paragraph 8, and shall not be applicable to any Company CA
Party that signs a confidentiality agreement pursuant to this Paragraph 8.
Lender shall be a third party beneficiary of any confidentiality agreement
entered into in connection with this Paragraph 8.  Borrower shall have the
right, but not the obligation, to amend any confidentiality agreement with an
Existing CA Party in a manner which is substantially consistent with the
provisions and restrictions of any confidentiality agreement entered into
pursuant to Paragraph 7.

 
 
9.
Lender shall provide Borrower with prior notice that it intends to engage in
discussions with Existing CA Parties before engaging in any such discussions.
Any provision in confidentiality agreements with Existing CA Parties that
restricts such parties from engaging in discussions with Lender shall be
rendered null and void.  In addition, Borrower and Guarantor may engage in
discussions with any Lender CA Party and Lender may engage in discussions with
any Company CA Party, in each case subject to providing prior notice to Borrower
and Guarantor or Lender, as applicable, before engaging in any such
discussions.  Borrower, Guarantor and Lender agree that any discussions with
third parties regarding the Loans will be of a commercial nature and will not be
entered into with intent to disparage any party to this Extension Agreement.

 
 
10.
During the Extension Period, Borrower shall be permitted to make Permitted
Distributions only in accordance with Section 3.7 of the Mortgage Loan
Agreement, Section 3.5 of the Senior Mezzanine Loan Agreement and Section 3.6 of
the Junior Mezzanine Loan Agreement, provided that any Permitted Distributions
made in accordance with this Paragraph 10 shall be prorated to account for any
partial fiscal quarters.


 
4

--------------------------------------------------------------------------------

 
 
 
11.
During the Extension Period Guarantor and Borrower shall continue to operate
their properties and assets in the ordinary course. Borrower shall pay all
invoices related to its properties and assets as they come due. If Borrower
fails to pay any invoice related to its properties and assets as it comes due,
Borrower and Guarantor shall promptly inform Lender of the same (“Invoice
Notice”). Upon (a) receipt of the Invoice Notice, or (b) Borrower’s failure to
pay invoices and provide evidence of the same to Lender within two (2) business
days after Lender’s notice to Borrower that such invoices have not been paid,
Lender shall, upon the occurrence of either (a) or (b), have the right, but not
the obligation, to, upon notice to the Borrower (i) deem the Maturity Date to be
the date of the giving of such notice, and/or (ii) terminate the Extension
Period effective as of the date of the giving of such notice.

 
 
12.
Each of Borrower and Guarantor represents and warrants, with respect to itself,
as follows:

 
 
a.
Each of Borrower and Guarantor has all necessary corporate and/or limited
liability company power, authority and legal right to execute, deliver and
perform its obligations under this Extension Agreement; the execution, delivery
and performance by each of Borrower and Guarantor of this Extension Agreement
and the transactions contemplated hereunder have been duly authorized by all
necessary corporate or other action on its part; and this Extension Agreement
has been duly and validly executed and delivered by Borrower and Guarantor and
constitutes a legal, valid and binding obligation of Borrower and Guarantor,
enforceable against each of them in accordance with its terms;

 
 
b.
No authorizations, approvals or consents of, and no filings or registrations
with, any Governmental Authority or any securities exchange are necessary for
the execution, delivery or performance by Borrower or Guarantor of this
Extension Agreement or for the legality, validity or enforceability hereof; and

 
 
c.
From and after March 9, 2010, Guarantor, Borrower and their Affiliates have at
all times been in compliance with Section 3.7 of the Mortgage Loan Agreement,
Section 3.5 of the Senior Mezzanine Loan Agreement and Section 3.6 of the Junior
Mezzanine Loan Agreement.

 
 
13.
Each Lender represents and warrants, with respect to itself, as follows:

 
 
a.
Each of Lender has all necessary corporate and/or limited liability company
power, authority and legal right to execute, deliver and perform its obligations
under this Extension Agreement; the execution, delivery and performance by each
Lender of this Extension Agreement and the transactions contemplated hereunder
have been duly authorized by all necessary corporate or other action on its
part; and this Extension Agreement has been duly and validly executed and
delivered by Lender and constitutes a legal, valid and binding obligation of
Lender, enforceable against each of them in accordance with its terms;


 
5

--------------------------------------------------------------------------------

 
 
 
b.
No authorizations, approvals or consents of, and no filings or registrations
with, any Governmental Authority or any securities exchange are necessary for
the execution, delivery or performance by Lender of this Extension Agreement or
for the legality, validity or enforceability hereof; and

 
 
c.
Goldman represents and warrants that it, or its affiliate, currently owns 48.2%
of the Mortgage Loan, 56.25% of the Senior Mezzanine Loan (subject to the KBS
Master Repurchase Agreement), and 48.2% of the Junior Mezzanine Loan.  Citi
represents and warrants that it, or its affiliate, currently owns 37.5% of the
Mortgage Loan, 43.75% of the Senior Mezzanine Loan (subject to the KBS Master
Repurchase Agreement), and 37.5% of the Junior Mezzanine Loan.  SL Green
represents and warrants that it currently owns 14.3% of the Mortgage Loan and
14.3% of the Junior Mezzanine Loan.  Each Lender represents and warrants that it
has not sold, transferred or otherwise conveyed its interests in the loans.

 
 
14.
The Maturity Date of the Mortgage Loan, the Senior Mezzanine Loan and the Junior
Mezzanine Loan shall be April 15, 2011.

 
 
15.
This Extension Agreement and all communications concerning this Extension
Agreement are subject in their entirety to that certain Pre-Negotiation
Agreement, dated as of October 25, 2010, entered into between Lender (other than
KBS and Senior Mezzanine Lender) and Borrower, Guarantor and Whole Loan
Guarantor (the “PNA”).  KBS and Senior Mezzanine Lender shall be deemed to be
parties to the PNA as if they entered into the PNA as a lender party with the
other Lenders on October 25, 2010, such that KBS and Senior Mezzanine Lender
shall be subject to all obligations imposed, and entitled to all protections
afforded, thereunder as of October 25, 2010.

 
 
16.
This Extension Agreement may be executed in any number of separate counterparts
and by the different parties hereto on separate counterparts, each of which
shall be deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. In proving this Extension Agreement in
any judicial proceedings, it shall not be necessary to produce or account for
more than one such counterpart signed by the party against whom such enforcement
is sought. Any signature delivered by a party by facsimile transmission or
electronic mail shall be deemed an original signature hereto.


 
6

--------------------------------------------------------------------------------

 
 
 
17.
This Extension Agreement shall not be a binding obligation of any party hereto
until such time as all of the signatories hereto have executed and delivered
this Extension Agreement.  Notwithstanding the foregoing, the inclusion of any
individual Lender party as a signatory hereto shall not be interpreted to mean
that the consent of such individual Lender party is required pursuant to any
existing agreement among the Lender parties.

 
 
18.
Each of the parties hereto expressly reserves any and all rights and remedies
available under the Loan Documents, at law and in equity.  No delay, waiver or
failure to exercise by Lender in exercising any right, remedy, power or
privilege hereunder or under the Loan Documents shall preclude any other or
further exercise thereof, or the exercise of any other right, remedy power or
privilege.  Except as modified hereby, the Loan Documents are and shall remain
in full force and effect. Except as expressly set forth herein, nothing
contained herein shall be construed or interpreted as a modification or
amendment of the Loan Documents in any way.

 
 
19.
This Extension Agreement shall be governed by, and construed in accordance with
the laws of the State of New York without regard to principles of conflicts of
law.  The parties hereto hereby agree that any suit for the enforcement of this
Extension Agreement may be brought in the courts of the State of New York
sitting in New York County or any Federal Court sitting in New York County and
consent to the exclusive jurisdiction of such Court.

 
[SIGNATURE PAGES FOLLOW]

 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, for good and valuable consideration, the sufficiency of
which is hereby acknowledged and agreed, the parties hereto have executed and
delivered this Extension Agreement as of the date first hereinabove set
forth.  This letter agreement shall be of no force and effect unless signed by
each of the parties set forth below.
 
MORTGAGE BORROWER:
 
The entities listed on Schedule I to this
signature page
     
By:
/s/ Robert R. Foley  
Name:
Robert R. Foley  
Title:
Chief Operating Officer      
SENIOR MEZZANINE BORROWER:
 
The entities listed on Schedule II to this
signature page
     
By:
/s/ Robert R. Foley  
Name:
Robert R. Foley  
Title:
Chief Operating Officer      
JUNIOR MEZZANINE BORROWER:
 
GKK STARS JUNIOR MEZZ 2 LLC, a
Delaware limited liability company
     
By:
/s/ Robert R. Foley  
Name:
Robert R. Foley  
Title:
Chief Operating Officer

 
[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 
 

--------------------------------------------------------------------------------

 


GUARANTOR:
 
GRAMERCY CAPITAL CORP., a
Maryland corporation
     
By:
/s/ Robert R. Foley  
Name:
Robert R. Foley  
Title:
Chief Operating Officer      
WHOLE LOAN GUARANTOR:
 
GKK STARS JUNIOR MEZZ I, LLC, a
Delaware limited liability company
     
By:
/s/ Robert R. Foley  
Name:
Robert R. Foley  
Title:
Chief Operating Officer

 
[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 
 

--------------------------------------------------------------------------------

 


MORTGAGE LENDER:
     
GOLDMAN SACHS MORTGAGE
COMPANY, a New York limited
partnership
     
By:
Goldman Sachs Real Estate Funding   Corp., its general partner      
By:
  /s/ Mark J. Buono  
  
Name: Mark J. Buono
 
  
Title:   Authorized Signatory
     
CITICORP NORTH AMERICA, INC., a
New York corporation
     
By:
  /s/ Michael M. Schadt  
  
Name: Michael M. Schadt
 
  
Title:   Director
     
SL GREEN REALTY CORP., a Maryland
corporation
     
By:
  /s/ Andrew S. Levine  
  
Name: Andrew S. Levine
 
  
Title:   Executive Vice President

 
[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 
 

--------------------------------------------------------------------------------

 


KBS:
 
KBS GKK PARTICIPATION HOLDINGS I,
LLC, a Delaware limited liability company
         
By:
KBS DEBT HOLDINGS, LLC,
 
a Delaware limited liability company,
 
its sole member
           
By:
KBS LIMITED PARTNERSHIP,
   
a Delaware limited partnership,
   
its manager
             
By:
KBS REAL ESTATE
     
INVESTMENT TRUST, INC.,
     
a Maryland corporation,
     
its sole general partner
               
By:
/s/ David E. Snyder
       
David E. Snyder
       
Chief Financial Officer
         
KBS GKK PARTICIPATION HOLDINGS II,
LLC, a Delaware limited liability company
         
By:
KBS DEBT HOLDINGS, LLC,
 
a Delaware limited liability company,
 
its sole member
           
By:
KBS LIMITED PARTNERSHIP,
   
a Delaware limited partnership,
   
its manager
             
By:
KBS REAL ESTATE
     
INVESTMENT TRUST, INC.,
     
a Maryland corporation,
     
its sole general partner
               
By:
/s/ David E. Snyder
       
David E. Snyder
       
Chief Financial Officer

 
[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 
 

--------------------------------------------------------------------------------

 
 
SENIOR MEZZANINE LENDER:
         
KBS DEBT HOLDINGS, LLC, a Delaware
limited liability company
           
By:
KBS LIMITED PARTNERSHIP,
   
a Delaware limited partnership,
   
its manager
             
By:
KBS REAL ESTATE
     
INVESTMENT TRUST, INC.,
     
a Maryland corporation,
     
its sole general partner
               
By:
/s/ David E. Snyder
       
David E. Snyder
       
Chief Financial Officer

 
[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 
 

--------------------------------------------------------------------------------

 
 
Consented, acknowledged and agreed:
 
GOLDMAN SACHS MORTGAGE
COMPANY, a New York limited
partnership
     
By:
Goldman Sachs Real Estate Funding
 
Corp., its general partner
     
By:
  /s/ Mark J. Buono    
Name: Mark J. Buono
   
Title:   Authorized Signatory
 
CITICORP NORTH AMERICA, INC., a
New York corporation
     
By:
/s/ Michael M. Schadt  
Name:
Michael M. Schadt  
Title:
Director 

 
[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 
 

--------------------------------------------------------------------------------

 


JUNIOR MEZZANINE LENDER:
 
GOLDMAN SACHS MORTGAGE
COMPANY, a New York limited
partnership
       
By:
 
Goldman Sachs Real Estate Funding
   
Corp., its general partner
       
By:
  /s/ Mark J. Buono  
Name:
  Mark J. Buono  
Title:
  Authorized Signatory        
CITICORP NORTH AMERICA, INC., a
New York corporation
       
By:
  /s/ Michael M. Schadt    
Name:
Michael M. Schadt    
Title:
Director        
SL GREEN REALTY CORP., a Maryland
corporation
       
By:
/s/ Andrew S. Levine  
Name:
Andrew S. Levine  
Title:
Executive Vice President


 
 

--------------------------------------------------------------------------------

 

Exhibit 10.1
 
Schedule I
 
MORTGAGE BORROWERS
 
 
1.
Dresher Court Realty, L.P.

 
2.
First States Investors 105, LLC (PA)

 
3.
First States Investors 107, LLC (AR)

 
4.
First States Investors 117, LLC (FL)

 
5.
First States Investors 118, LLC (FL)

 
6.
First States Investors 147, LLC (IA)

 
7.
First States Investors 154, LLC (NJ)

 
8.
First States Investors 157, LLC (NJ)

 
9.
First States Investors 2017, LLC

 
10.
First States Investors 2100, L.P. (NC)

 
11.
First States Investors 2102, L.P. (NC)

 
12.
First States Investors 2103, L.P. (NC)

 
13.
First States Investors 2104, L.P. (NC)

 
14.
First States Investors 2105, L.P. (NC)

 
15.
First States Investors 2106, L.P. (NC)

 
16.
First States Investors 2107, L.P. (NC)

 
17.
First States Investors 2108, L.P. (NC)

 
18.
First States Investors 2110, LLC (VA)

 
19.
First States Investors 2208, LLC (DE)

 
20.
First States Investors 230, L.P. (NC)

 
21.
First States Investors 2550A, LLC (DE)

 
22.
First States Investors 3004, Limited Partnership (FL)

 
23.
First States Investors 3014, LLC (GA)

 
24.
First States Investors 3022, L.P. (NC)

 
25.
First States Investors 3024, L.P. (NC)

 
26.
First States Investors 3028, L.P. (NC)

 
27.
First States Investors 3033, L.P. (NC)

 
28.
First States Investors 3034, LLC (SC)

 
29.
First States Investors 3035, LLC (SC)

 
30.
First States Investors 3043, LLC (SC)

 
31.
First States Investors 3048, LLC (VA)

 
32.
First States Investors 3061, LLC (NJ)

 
33.
First States Investors 3067, LLC (VA)

 
34.
First States Investors 3076, LLC (GA)

 
35.
First States Investors 3077, LLC (GA)

 
36.
First States Investors 3081, Limited Partnership

 
37.
First States Investors 3086, LLC (PA)

 
38.
First States Investors 3087, LLC (VA)

 
39.
First States Investors 3089, LLC (VA)

 
40.
First States Investors 3090, LLC (FL)

 
41.
First States Investors 3091, LLC (GA)

 
42.
First States Investors 3093, LLC (VA)

 
43.
First States Investors 3098, LLC (VA)

 
44.
First States Investors 3099, LLC (VA)

 
45.
First States Investors 3103, LLC (GA)

 
46.
First States Investors 3108, LLC (NJ)

 
47.
First States Investors 3114, LLC (TN)

 
48.
First States Investors 3151, LLC (FL)

 
49.
First States Investors 3179, Limited Partnership (DE)

 
50.
First States Investors 3187, Limited Partnership (DE)

 
51.
First States Investors 3195, L.P. (TX)

 
52.
First States Investors 3300, LLC


 
 

--------------------------------------------------------------------------------

 


 
53.
First States Investors 3601, LLC (FL)

 
54.
First States Investors 3632, LLC (FL)

 
55.
First States Investors 3642, LLC (NJ)

 
56.
First States Investors 3647, L.P. (PA)

 
57.
First States Investors 40, LLC (MO)

 
58.
First States Investors 4000C, LLC (DE)

 
59.
First States Investors 4029, LLC (DE)

 
60.
First States Investors 4043, LLC (GA)

 
61.
First States Investors 4044, LLC (DE)

 
62.
First States Investors 4048, LLC (DE)

 
63.
First States Investors 4055, LLC (DE)

 
64.
First States Investors 4062, LLC (DE)

 
65.
First States Investors 4067, LLC (DE)

 
66.
First States Investors 4081, LLC (DE)

 
67.
First States Investors 4085, LLC (DE)

 
68.
First States Investors 4100B, L.P. (DE)

 
69.
First States Investors 4150, LLC (DE)

 
70.
First States Investors 4413, LLC (DE)

 
71.
First States Investors 4499, LLC (DE)

 
72.
First States Investors 4500, LLC (DE)

 
73.
First States Investors 5000B, LLC (DE)

 
74.
First States Investors 77, L.P. (FL)

 
75.
First States Investors 922, LLC (IL)

 
76.
First States Investors 923, L.P. (DE)

 
77.
First States Investors 926 L.P.

 
78.
First States Investors 927, LLC (DE)

 
79.
First States Investors Branch One, L.P. (DE)

 
80.
First States Investors GS Pool A, L.P. (DE)

 
81.
First States Investors GS Pool B, L.P. (DE)

 
82.
First States Investors GS Pool C, L.P.

 
83.
First States Investors Realty, LLC (DE)

 
84.
First States Partners No. 201, L.P.

 
85.
First States Partners No. 203, LLC (NJ)

 
86.
First States Partners No. 213, LLC (NJ)

 
87.
First States Partners No. 216, L.P. (PA)

 
88.
First States Partners No. 236 L.P. (PA)

 
89.
First States Properties No. 12, LLC (PA)

 
90.
First States Properties No. 15, LLC (PA)

 
91.
First States Properties No. 19, LLC (PA)

 
92.
First States Properties No. 34, LLC (PA)

 
93.
First States Properties No. 35, LLC (PA)

 
94.
First States Properties No. 37, LLC (PA)

 
95.
First States Properties No. 41, LLC (PA)

 
96.
First States Properties No. 43, LLC (PA)

 
97.
First States Properties No. 49, LLC (PA)

 
98.
First States Properties No. 51, LLC (PA)

 
99.
First States Properties No. 52, LLC (PA)

 
100.
First States Properties No. 56, LLC (PA)

 
101.
First States Properties No. 59, LLC (PA)

 
102.
First States Properties No. 62, LLC (PA)

 
103.
First States Properties No. 67, LLC (PA)

 
104.
First States Properties No. 71, LLC (PA)

 
105.
First States Properties No. 73, LLC (PA)

 
106.
First States Properties No. 75, LLC (PA)

 
107.
First States Properties No. 9, LLC (PA)

 
108.
First States Realty Corp., LLC


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE II
 
SENIOR MEZZANINE BORROWERS
 
 
1.
American Financial TRS, Inc. (DE)

 
2.
First States Investors 104 Holdings, L.P. (DE)

 
3.
First States Investors 240 Holdings, LLC (DE)

 
4.
First States Investors 241 Holdings, LLC (DE)

 
5.
First States Investors 3300 Holdings, LLC (DE)

 
6.
First States Investors 4400A, L.P. (DE)

 
7.
First States Investors 4100, LLC (DE)

 
8.
First States Investors 4600 Holdings, LLC (DE)

 
9.
First States Investors 5000, LLC (DE)

 
10.
First States Investors 6000, L.P.

 
11.
First States Investors 801, L.P. (PA)

 
12.
First States Investors 923 Holdings, L.P.

 
13.
First States Investors 927 Holdings, LLC

 
14.
First States Investors Asset Group A, L.P.

 
15.
First States Investors GS Pool A Holdings, LLC (DE)

 
16.
First States Investors GS Pool B Holdings, LLC (DE)

 
17.
First States Investors, L.P. (DE)

 
18.
First States Partners III, L.P. (DE)

 
19.
First States Partners, L.P. (DE)

 
20.
First States Properties, L.P. (PA)

 
21.
First States Wilmington JV, L.P


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
REQUESTED ASSET-LEVEL FINANCIAL INFORMATION


Projected and Historical Cash Flow Detail
Detailed historical weekly Gramercy Realty cash disbursements the first such
report to be provided on March 21, 2011 for the week of March 14, 2011 and
thereafter, on a weekly basis, on the third business day following the preceding
week end.  A 3-month cash flow forecast to be provided on March 18, 2011 for the
months of March, April and May, with a variance to plan and narrative
description for any material variances provided by April 10, 2011 for the prior
month, with detail to include material scheduled payments per month including
but not limited to payroll, rent/overhead expenses, real estate taxes, principal
and interest payments for the first 2 months of the forecast.


Projected Financial Information
The latest consolidated projections for Gramercy Realty that include projected
property and tenant level information in a DYNA, or, if available, ARGUS, file
format.


Asset Level Detail
Capital expenditures by property for 2009, 2010 and projections for
2011.  Occupancy percentage by property at year end for 2009, 2010 and 2011 and
the latest month end period; including, to the extent such information exists,
the dark percentage for each property, as well as categorization for each
property as repositioning, redevelopment, value floor, and such other applicable
designations.


Property level summaries (i.e., Tear Sheets) for properties for which they are
currently available, property level budgets and leasing status reports. Any
updated environmental issues grid, if updated since the 2008 mezzanine debt
transaction closing.  Additionally, if available, fact sheets, operating plans,
flash reports and any third-party property reports prepared by any property
manager in the last eighteen months.


Potential Transaction Detail
Names of any parties currently under confidentiality agreements (or who have
executed confidentiality agreements in the last 18 months) in conjunction with
the potential recapitalization, financing, restructuring or sale of Gramercy
Realty (a “Realty Strategic Alternative”), as well as an overview of any
proposals made by such party and any presentation or other marketing documents
related to any Realty Strategic Alternative presented in the last eighteen
months to third parties subject to confidentiality agreements (representative
samples of the presentation are desired, not every presentation).  Access to any
data rooms with the same access status provided to third parties considering a
Realty Strategic Alternative.


Transfer Taxes Analyses
Any analyses prepared on behalf of Gramercy Realty or Gramercy Capital, Inc.
with respect to potential transfer taxes associated with a Realty Strategic
Alternative.

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
SAMPLE FORM OF CONFIDENTIALITY AGREEMENT
 
See Attached.

 
 

--------------------------------------------------------------------------------

 